Citation Nr: 1527211	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a right inguinal hernia.

2.  Entitlement to a compensable evaluation for the postoperative residuals of a left inguinal hernia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to June 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.



FINDINGS OF FACT

1.  A February 1986 rating decision denied the Veteran's claim for service connection for a right inguinal hernia; the Veteran did not appeal the decision. 

2.  Evidence added to the record subsequent to the decision does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right inguinal hernia.

3.  The postoperative residuals of a left inguinal hernia are manifested by some pain; no hernia is present.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right inguinal hernia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for a 10 percent evaluation, but not higher, for the postoperative residuals of a left inguinal hernia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7338; § 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a May 2012 letter, prior to the July 2012 adjudication of the claims.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records and relevant post-service treatment records.  In addition, the Veteran was afforded a VA examination in May 2012 to determine the nature and extent of the postoperative residuals of a left inguinal hernia.  The report of the examination provides all information required for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that the disability has increased in severity since the May 2012 VA examination.

Although the Veteran was not provided a VA examination and no medical opinion was obtained in response to the claim to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been submitted.  See 38 C.F.R. § 3.159(c)(4).

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for a right inguinal hernia was denied in a February 1986 rating decision based on the RO's determination that the evidence failed to show a current disability that was related to service.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

The evidence associated with the record at the time of the February 1986 rating decision included the Veteran's service treatment records (STRs).

The Veteran's STRs indicate the Veteran complained of swelling on the left side of the groin in December 1978 that appeared with exercise and was diagnosed as a left indirect inguinal hernia and treated with a left inguinal herniorrhaphy in January 1979.  A June 1981 STR indicates that the Veteran reported a history of pain in the left side of the groin for about one year and that he noted a bump on the ride side of his groin that he believed was a hernia.  The clinician noted slight pain to the left side of the groin with pressure and found no recurrence of a hernia.  According to a March 1982 STR, the Veteran reported that he believed he was developing a hernia on the right side of the groin and was also having difficulty from residuals of his prior hernia.  The Veteran opted to forego a separation examination.

Evidence added to the record since the February 1986 rating decision includes a May 2012 VA examination report and the Veteran's statements.

In the May 2012 VA examination report, the examiner determined that no right side inguinal hernia was present upon examination.  In July and October 2013 statements, the Veteran contended that he experienced frequent pain in the groin area that impacted his employment as a construction worker and caused difficulty lifting, stooping, and standing.

The Board concludes that none of the evidence added to the record since the prior denial is new and material.

The Board finds the May 2012 VA examination report is not material since its supports the basis of the prior denial of the claim; it does not suggest that the Veteran currently has the claimed disability or that it is related to service.

Further, the Board finds the Veteran's statements are not new and material because they are similar to his statements that were of record at the time of the prior denial.  For the most part, they appear to relate to the already service-connected postoperative residuals of a left inguinal hernia.  They do not tend to show that the Veteran currently has or has ever had a right inguinal hernia.  In this regard, the Board notes that as a lay person, the Veteran is not competent to attribute his symptoms to a right inguinal hernia.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has not been submitted, and reopening of this claim is not in order.

Increased Rating Claim

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The Veteran's postoperative residuals of a left inguinal hernia are rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.

Under Diagnostic Code 7338, a noncompensable rating is warranted for an inguinal hernia that is not operated but remedial.  A noncompensable rating is also warranted for small, reducible inguinal hernia, or inguinal hernia without true protrusion.  A 10 percent rating is warranted for an inguinal hernia that is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent, or unoperated irremediable inguinal hernia that is not well supported by truss, or not readily reducible.  A 60 percent evaluation is warranted for an inguinal hernia that is large, postoperative, recurrent, not well supporting under ordinary conditions and not readily reducible, when considered inoperable.

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

A 10 percent rating is authorized for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In a February 1986 rating decision, the Veteran was granted service connection with a noncompensable rating for the postoperative residuals of a left inguinal hernia, effective in November 1985.  In the July 2012 rating decision on appeal, the noncompensable rating was confirmed and continued.

For the reasons explained below, the Board has determined that a 10 percent rating, but not higher, is warranted for the disability.

In a May 2012 VA examination, the Veteran reported onset of a left inguinal hernia in 1978 due to heavy lifting in service.  He reported pain in the left groin area ever since a 1978 surgical hernia repair with no current symptoms.  The examiner found no left inguinal hernia upon examination with a related surgical scar that was not painful or unstable with total area less than six square inches.  The examiner opined that the residuals of a left inguinal hernia impacted the Veteran's ability to work because they mildly increased the time required to complete occupational tasks such as climbing, stooping, kneeling, crouching, with decreased potential for standing and ambulation secondary to pain from the retained inguinal mesh but found no indication that he was unable to perform the tasks in most occupations.

In July 2012, the Veteran reported symptoms of urinary and bladder discomfort that he attributed to the 1978 inguinal hernia surgery and that he had pain while bending or lifting heavy objects, which prevented him from performing his duties as a construction worker.

After careful review of the evidence, the Board finds that the criteria for a compensable evaluation under Diagnostic Code 7338 are not met.  In this regard the Board notes that the evidence does not show that the Veteran has had an inguinal hernia since his surgery in service, to include any postoperative recurrent inguinal hernia that was readily reducible and well-supported by a truss or belt.  No examination or treatment record evidences that the Veteran has had a recurrent left inguinal hernia.  

The Board notes that the examiner determined that the surgical scar was not painful or unstable.  However, the examiner determined that the Veteran experienced pain from the retained inguinal mesh.  The Board has determined that this impairment is analogous to a painful scar and therefore has concluded that a 10 percent rating is warranted for the disability throughout the period of the claim.

The Board has considered whether there is any other schedular basis for granting a higher rating or separate compensable rating but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 10 percent is not warranted for any portion of the rating period.

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the residuals of left inguinal hernia surgery are productive of industrial impairment, the medical evidence does not suggest that the disability is sufficient by itself to render the Veteran unemployable.  Rather, the Veteran notes in an April 2015 statement that his aging body prevented him from performing occupational duties and a May 2012 VA examination report indicates mild limitations would slow, but not prevent, the Veteran's performance of occupational duties.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the postoperative residuals of a left inguinal hernia has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in granting the increased rating of 10 percent.


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for a right inguinal hernia is denied.

Entitlement to a 10 percent evaluation, but not higher, for the postoperative residuals of a left inguinal hernia is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


